Earl Warren: -- Eli Lilly & Company, Appellant, verus Sav-On-Drugs Incorporated, et al. Mr. Lane.
Samuel M. Lane: Thank you. Mr. Chief Justice, may it please the Court. The case is so important, as it seems to me, from a consideration of the Commerce Clause and my time is so short in any event, plus the fact that I am sharing it with the Assistant Attorney General of New Jersey. And I shall try to go directly to the point instead of reviewing what I think is the trend of the Court or let's say the difference in approach to such prominence as is today, compared with 1887, when you had Robbins against Shelby County and cases of that area. I may say, however, parenthetically in the beginning, that I think that those old cases like Robbins against Shelby County and Crutcher against Kentucky and not so old, but respectively old case, International Textbook against Pigg, all were cases in which the State was attempting to set up a barrier, was attempting to discriminate against out-of-state commerce and industry. And I will suggest to you and I think Mr. Satz will make more plain view that that is not at all the object of the registration statute that we're concerned with here. Now, I would like to divide my argument into two general subdivisions. The first has to do with the applicability of this statute. If you'll look at Lilly's business in New Jersey, as local commerce separate from interstate commerce and having covered that, then I would like to go to consider the applicability of the statute to Lilly's activities in the State, if you consider that those activities are wholly in interstate commerce.
Felix Frankfurter: Well, can't you save time by -- by submitting to the fact that this Court has to accept the fact that your court has applied this statute to Lilly. That's not -- that question isn't open here.
Samuel M. Lane: Yes, the -- the Court has, but I would suggest that there are two reasons why it could and I think yesterday's discussion brought out that the lower court didn't make a claim why it did. I would like to show two reasons, two general reasons why I think it could. I'll, first of all, no matter which branch of the case is --
Felix Frankfurter: Well, it's not that it could, but what it did.
Samuel M. Lane: What it did, yes, Your Honor. Now, it seems to me, that for both branches of this discussion, you have to know what, in fact, Lilly does. Well, this is what it does. It's engaged in the manufacturing sale of pharmaceuticals. It sells its pharmaceuticals in interstate commerce from Indianapolis, its headquarters to local wholesalers in New Jersey. In the State of New Jersey, the Company maintains a head office in New -- New Jersey, where it has a sales manager and a secretary. The company pays these people salaries. It pays all of the expenses of the office. And working under this sales manager are 18 detailmen, who travel about the State with samples and literature and whatnot and they brief the druggists, the hospitals, the doctors on the virtues of Lilly products. They do more than that. They check stock in the drugstores to see that there is an adequate supply. They police fair trade observance in the State of New Jersey. And in addition, still and I think, quite significantly on this case, they pick up orders from the local druggists and transmit those orders to the local wholesalers. And I think also, significantly, they do not, in any case, pick up orders from anybody for transmission to the home office in Indianapolis. Now --
Felix Frankfurter: Do they solicit any business from druggists or from doctors?
Samuel M. Lane: Well, a whole logic is to solicit it. I don't know --
Felix Frankfurter: Well, do they -- do they take --
Samuel M. Lane: I -- I --
Felix Frankfurter: Do they -- do they sell, is that too vague a term, to sell, do you sell to any druggist or to any drugstore?
Samuel M. Lane: I think, they sell in the sense, and this doesn't appear in the record, but they have hundreds of different drugs. They must have lists of these drugs. And they check the stock against the list and they will take orders from the druggist, on whose blanks or forms, I don't know, Justice Frankfurter. But the record shows, they do take orders from the druggist to the local wholesaler, to be filled there. Now, whether they --
Felix Frankfurter: They solicit business?
Samuel M. Lane: The -- the --
Felix Frankfurter: And I mean
Samuel M. Lane: They solicit --
Felix Frankfurter: -- immediately -- I don't mean (Voice Overlap) --
Samuel M. Lane: They solicit the interest. The record doesn't say that they solicit the order. It says in effect, they solicit the interest and they take the orders.
Felix Frankfurter: Well, this --
Samuel M. Lane: And --
Felix Frankfurter: -- case was decided on affidavits does --
Samuel M. Lane: Yes.
Felix Frankfurter: -- does either affidavit, well, you -- your affidavit say that they solicited any business, any order, not they took a piece of paper which they then transferred to the wholesaler in New Jersey, but the day as for business or is that too vague a term.
Samuel M. Lane: This is what it says --
Hugo L. Black: What page is that please?
Samuel M. Lane: Page 27 of the record, the middle of the last paragraph, "The primary purpose of said employees, is to acquaint retail pharmacists, physicians and hospitals with the products of Eli Lilly and Company so that the said retail pharmacies, physicians, and hospitals will order Lilly products from local wholesaler and distributors. And then you add to that -- that they also admit that these men picked up those orders and themselves, transmit them to the local distributors. Now, time is galloping here. The appellant says, "You can't separate those activities from interstate commerce because the whole purpose is to generate the interstate sale from Indianapolis to the local wholesaler." We say they are separate and that this Court held so distinctly and unequivocally in the Northwestern Milling Company case which was one of a puzzle of seven cases that was decided under the name of Cheney Bothers against Massachusetts. Let me just give you the facts quick. In the Cheney Brothers case, Cheney Brothers was a Connecticut corporation which had a sales force in Massachusetts. The salesmen took orders and transmitted them to Hartford for approval. Massachusetts attempted to levy an excise tax for that privilege and this Court said, "No, that's purely interstate commerce." In the same basket of cases, Northwestern Milling Company had its sales force in Massachusetts and its salesmen took orders from Massachusetts retailers and gave them to Massachusetts wholesalers, who in turn ordered from the Minnesota or whatever it was planned of the Northwestern Company. And this Court said, "Massachusetts may exact an excise or privilege tax for that because that is separate from the interstate commerce."
Felix Frankfurter: And you think whenever a State has power to tax activities of an enterprise engaged wholly in interstate commerce, but part of that enterprise place activities in the State and that a State can, by an appropriate formula, tax in relation to those activities that the right to tax an aspect locally performed within a State that thereby, a State can exact that corporation to submit to all the regulations of a foreign corporation. You think those are equitable --
Samuel M. Lane: I --
Felix Frankfurter: -- legal propositions.
Samuel M. Lane: I refer, Your Honor, to your own opinion in Freeman against Hewitt and which it took this very thing up and you said that the burden of a tax on that kind of activity is so much greater on interstate commerce and not subject to the safeguards that the local exercise of the police power is that this Court looks more -- scrutinizes more carefully, the case where you tax the local activity, then where there is applied to it, a regulation --
Felix Frankfurter: Then --
Samuel M. Lane: -- of the local aspects by the police power.
Felix Frankfurter: Wholly a part from the adverse comments that that decision in particular, the opinion had received. That also was a question of what is taxable.
Samuel M. Lane: Yes.
Felix Frankfurter: And you can't say because a State can tax, that therefore, it can do anything else?
Samuel M. Lane: No, I'm not saying it can do anything else.
Felix Frankfurter: Well, it can --
Samuel M. Lane: I --
Felix Frankfurter: It can this --
Samuel M. Lane: I can do this.
Felix Frankfurter: It can do this, because it can tax.
Samuel M. Lane: No, sir.
Felix Frankfurter: We've said the opposite.
Samuel M. Lane: No. I don't say it can do this because it can tax.
Felix Frankfurter: Well then what is --
Samuel M. Lane: I --
Felix Frankfurter: -- the relevance of the tax cases?
Samuel M. Lane: The relevance is that in each case, there's an application on state power, that something which a taxpayer says, "You may not tax because it's burden to interstate commerce." And we'd say, not that you can do anything to a foreign corporation that you can do it or domestic, but what -- that kind of a case is the American Express against Virginia, judge -- Justice Holmes' decision. We're not dealing with that kind of a case. We're not --
Felix Frankfurter: Suppose Lilly has -- can you -- can you exact license taxes from its drummers? Suppose Lilly merely because it has 18 or 28 drummers soliciting business --
Samuel M. Lane: I doubt, it has --
Felix Frankfurter: -- has -- does nothing else, except in all the -- the orders go out to Indiana or wherever they go, can you therefore, license those drummers?
Samuel M. Lane: Well, let me come to that. I doubt it, under the Real Silk Hosiery against Portland case. I don't believe you can. But on the other hand, if you take Northwestern Portland Cement --
Felix Frankfurter: That's another tax case.
Samuel M. Lane: Another tax case, you're asking me now, about taxes. If you take --
Felix Frankfurter: Oh I'm suggesting that you can -- you can say it because you can tax --
Samuel M. Lane: Alright.
Felix Frankfurter: -- therefore, you can compel submission as a foreign corporation.
Samuel M. Lane: I'll -- I'll accept that in answer to your question without reference to Northwestern. Of course, this is not in the case, but Real Silk Hosiery against the City of Portland has direct authority that you couldn't require them to be licensed. And we're not suggesting that you could require them to be licensed, that isn't our case here.
Felix Frankfurter: These very fellows, who show drugstores or doctors how to use this medicine or pills or whatnot, I know they're very expensive, the only thing I do know about them, these fellows who do that couldn't be licensed for that activity could they?
Samuel M. Lane: Not, unless you want to overrule Real Silk against Portland, but that's not our case. Now, may I quickly skip along here because your clock runs so fast. The appellant says that we can't raise this point, this local commerce point because it's a no point. I say fiddlesticks to that. We didn't, in the lower court say, we were talking only about interstate commerce, in the lower court, we said, we were talking about doing business, which includes every aspect of the doing business, whether it's separated from interstate commerce or whether it isn't. And all the facts are in the record and I say that we did not concede as he says, we did that it was exclusively an interstate commerce and I say that we're not raising a new point. He then says, "Well, if the Court decides that we are raising a new point, we can't raise it." For the first time in this Court to sustain the judgment of the court below, to that also, I say nonsense. The -- he hasn't cited any case and he doesn't make any sense in reason or logic to say that this Court is foreclosed from saying, “If this is a new argument that the State Supreme Court was right in upholding the validity of its statute, I think it would be different. If this Court would say that the statute was invalid for a reason which hadn't been offered below, when this Court sustains it, it seems to me that situation has wiped it.” Now, therefore, that --
William J. Brennan, Jr.: Does this case read (Inaudible)
Samuel M. Lane: Yes, it was.
William J. Brennan, Jr.: Do you have them with you?
Samuel M. Lane: I don't have them with me.
William J. Brennan, Jr.: Can you get it?
Samuel M. Lane: Of course, certainly. Therefore, the first branch of our case is that there were local activities. Here was a local force which did nothing but serve in the State of New Jersey, in connection with promoting local sales from local wholesalers to local retailers, to local consumers and in policing local fair trade prices. And the suit which they want to bring is the suit under the state statute in aid of the policing of those local prices. Now, coming in the next part of the case and this Justice Frankfurter is, of course, where Union Brokerage comes in. Union Brokerage operated upon the hypothesis that the Union Brokerage Company which were licensed custom house brokers, were engaged exclusively in interstate commerce in the State of Minnesota. They were in that connection highly regulated as you realized by the Secretary of the Treasury, these brokers have a semiprofessional capacity. They passed examinations and they have to show good character and whatnot, have done. They are supervised by the Secretary of the Treasury. Now, this business engaged in this activity, nevertheless, this Court said in Union Brokerage had sufficient contacts with the people of Minnesota, sufficient local activities so that a registration statute could be applied to them without unconstitutionally burdening interstate commerce.
Felix Frankfurter: Do you think the customers the importers of Union Brokerage Company could have been inquired to be licensed?
Samuel M. Lane: Customers?
Felix Frankfurter: I mean the -- they were a brokerage concern --
Samuel M. Lane: Yes.
Felix Frankfurter: -- but people who did the importing, with reference to its Union Brokerage --
Samuel M. Lane: All of the importers?
Felix Frankfurter: Yes, the importers, could they be -- could they be licensed as we sustained that Union Brokerage Company could be licensed?
Samuel M. Lane: Well, the State of Minnesota --
Felix Frankfurter: Yes.
Samuel M. Lane: -- I wouldn't dream of it, no. But that --
Felix Frankfurter: And all I'm saying is I'm -- I happen to pick that was a sound decision Mr. Lane, but that was one stage removed. Union Brokerage Company, all its business was exclusively within Minnesota and therefore, it had relations to the Minnesota population.
Samuel M. Lane: Yes, that's right. And we say that all of the activities of the 18 detailmen and the sales manager and the secretary have to do exclusively with the citizens of the State of New Jersey. Now, my opponent says that Union Brokerage against Jensen doesn't apply and I quote, "It involved a corporation which had nothing to do with actual importation or exportation of goods and carried out all of its business transactions entirely in the confines of Minnesota." And I say to that, so what. The same thing was true in Texas Transportation against New Orleans, the same thing was true in Puget Sound Stevedoring Company against Tax Commission, the same thing was true in the case that I argued here, some 14 or 15 years ago, Joseph against Carter & Weekes. The Union Brokerage Company was operating exclusively on -- on foreign commerce and yet this Court said, "A statute which requires it to identify itself to the citizens of Minnesota and which denies it access to the courts until it does, does not cast an unconstitutional burden on interstate and foreign commerce." And I say that precisely the same thing is approved here. Now, my time is up and I'll introduce to the Court, Mr. David Satz.
Hugo L. Black: May I ask you, do you have any -- as the record show -- or do you know whether you have people who are not representing an out-of-state company as this -- 18-member, who simply live in New Jersey and aid retailers to buy goods from wholesalers, you have any of them?
Samuel M. Lane: It's not in the record.
Hugo L. Black: But is there --
Samuel M. Lane: It's on the record, but stands to reason, Justice Black that the wholesalers, the pharmaceutical wholesalers, like McKesson and Robbins let's say or some big wholesale house in New Jersey, gets the benefit of what these Lilly employees do, but at the same time, if it's going to survive, it must have its own employees that go around soliciting sales of other --
Hugo L. Black: But suppose -- suppose these people were not employed by Lilly, but were simply doing this precise thing and employed by somebody else to have retailers in New Jersey by goods from wholesalers in New Jersey, would that be interstate or intrastate business?
Samuel M. Lane: They're precisely the same as is here, except that somebody else should be paying them. Somebody else should pay their salary and there wouldn't be any other difference at all.
Earl Warren: Mr. Satz.
David M. Satz, Jr.: Mr. Chief Justice and may it please the Court. New Jersey intervened in this case, pursuant to rules of its Supreme Court to defend the constitutional application of this particular statute to a foreign corporation which hadn't registered to do business in New Jersey and the lower court prior to our entering these proceedings, had held that it was doing business in contravention of the foreign corporation registration statute.
William J. Brennan, Jr.: Doing what, this is local business?
David M. Satz, Jr.: Doing local business, Justice Brennan.
William J. Brennan, Jr.: Now, what Judge Sherr held?
David M. Satz, Jr.: I believe and I must admit, without criticizing Judge Sherr that the language could have been clearer with respect to the cases of this Court and other courts which have gone on to test what is doing business by making a specific finding of whether something was an intra or interstate commerce.
William J. Brennan, Jr.: Has the application of this statute required proof of the doing of local business?
David M. Satz, Jr.: The statute has not been that often interpreted at least in recent times. To give any standard test, but usually it is interpreted to mean local business, which was the fact here.
William J. Brennan, Jr.: One last question. Is it still the practice of only those questions are raised which are briefed before the Supreme Court?
David M. Satz, Jr.: The Supreme Court of New Jersey and I believe this Court and I'm saying that respectfully, where there are facts in the record, supporting a particular result, which are leading to a possible affirmance, can have supporting -- has reaching that result, any reason.
William J. Brennan, Jr.: I appreciate that but I was speaking of the appellant factors, is it still the factors, as -- at least there was when I was there that --
David M. Satz, Jr.: It is --
William J. Brennan, Jr.: -- only those issues were raised for decision in the Supreme Court that were briefed.
David M. Satz, Jr.: I believe under New Jersey law, Justice Brennan, matters particularly applied and exclusively so to the appellant seeking a reversal and I think under state (Inaudible), I recall correctly a -- a respondent has allowed to rely on anything in the record to support affirmance in that regard. I believe it is particularly important to point out to this Court what New Jersey does not do in the exercise of its application to foreign corporations of this statute, because I think that the opponent yesterday led the Court to believe that New Jersey wouldn't require a foreign corporation to register if it was merely casually connected in some business interest in New Jersey or that it is exceeding, that is the New Jersey Legislature, its powers of requiring certain information from foreign corporations which it could not control under the Commerce Clause or within its own constitution. And I believe the New Jersey courts do not, in any way, wish to control a foreign corporation by requiring it to register in New Jersey if that company that has not registered is merely suing on a transaction that arises out of interstate commerce. And in that regard, I believe it's particularly important today, using the same historical principles from Gibbons v. Ogden on down to recognize the fact that the Pigg case, Sioux Remedy, Furst v. Brewster and so on, are all cases which dealt with the particular application of a state registration statute, which correctly prevented that State from requiring a foreign corporation to register.
Felix Frankfurter: Do I -- do I -- am I entitled to infer from what you said that this requirement of registration or this would not preclude the corporation engaged entirely in interstate commerce and sue on an interstate commerce transaction, that if any controversy leading to suit between Lilly and its wholesale agents, or whatever you call them, its wholesalers, that any controversy as between them involving entirely shipment of goods from Indiana or wherever, to the wholesale, some controversy as to what was due, that such a suit could be brought by Lilly unregistered, is that --
David M. Satz, Jr.: I --
Felix Frankfurter: -- what I'm going to infer?
David M. Satz, Jr.: -- I believe it could, Justice Frankfurter. Under Pigg --
Felix Frankfurter: Yes, but --
David M. Satz, Jr.: -- and --
Felix Frankfurter: -- it couldn't -- tell that from this decision, couldn't it?
David M. Satz, Jr.: Not -- that's our trouble, Justice Frankfurter. We're dealing here with an opinion, perhaps in New Jersey Supreme Court, frankly, could've clarified some of the problems there. This was brought on in pleadings and I think a Supreme Court decision or appellate court decision was expected by the trial court when it wrote its opinion. And I can't say that from the record nor is that my business as such, but I believe and we have --
Felix Frankfurter: It's often difficult -- often difficult for an opinion to be written here, at least it would be, to indicate what is sustained and what isn't, assuming we go in there.
David M. Satz, Jr.: Mr. Justice Frankfurter, I only can state that in our briefs, the State of New Jersey as well as corespondent had made what could be called concessions. I say they're judicial concessions because we don't intend to exceed some of the doctrines expressed by the Supreme Court. In that regard, we have distinguished the Pigg case and those following them and we have a healthy respect for what was said there when the contact is casual, which you pointed out, yourself, in the Union Brokerage case. Or whether it is a suit directly in an interstate transaction or where a state statute has exceeded its own power in trying to require information from a foreign corporation, which it has no right to do. And in that regard, we have tried to outline in our brief, exactly what New Jersey has required. And I might say in closing that this should be not called as has been called by courts throughout the years, a qualification statute. It should be called an identity statute or a registration statute that will merely secure for the citizens of the State of New Jersey and the State, itself, appropriate information from a corporation which admittedly is operating in that State and where the information that is sought is vital to the State and in no way, directly, or I believe, even indirectly, affects its right to do interstate business. And I say that with a healthy respect for everything this Court has said throughout the years.
John M. Harlan II: Could I ask you a question?
David M. Satz, Jr.: Yes, sir.
John M. Harlan II: Supposing this respondent had been a signer of a fair trade contract, would the suit have been maintained?
David M. Satz, Jr.: I believe that a -- a contract could be sued on, if made -- as respects its interstate commerce and I think the contract gives right --
John M. Harlan II: -- (Voice Overlap) -- supposing this record as it stand for us and we had indebted nonsigners sued against the nonsigner, we had a suit against the signer --
David M. Satz, Jr.: Yes, sir.
John M. Harlan II: -- would you then be contending that the suit could not be made?
David M. Satz, Jr.: We infer that in our brief, Justice Harlan, that a suit against a signer would be a contract so-called in interstate commerce and could be sued upon without registration.
Charles E. Whittaker: Well then, what's the difference (Inaudible) of the power under the Commerce Clause? Does that depend on what the cause of the action is?
David M. Satz, Jr.: Justice Whittaker, it depends on the cause of action in this particular case and on this record to the extent that we're dealing with nonsigners, people that have no relationship, except by operation of the New Jersey Fair Trade Law with Eli Lilly. We have contemplated in our brief and have conceded that if there is a contract and nothing more, in other words, we are here dealing with possible signers and possible local commerce in New Jersey, with the detailmen that are there, but assuming that these people were not in New Jersey, but there was a contract between Eli Lilly and Indiana and some retail outlets in New Jersey, then it would be like a -- an action for the shipment of goods because Eli Lilly has made that as part of its interstate business and would not have to register. So that in part to answer your specific question, it might deal with the particular cause of action or the transaction giving rise to the cause of action, where they would not have to register, but not under the record where the facts that are presented to this Court.
Felix Frankfurter: Just as a matter of curiosity, Mr. Satz, at what stage of a litigation does the State have to come in where this constitutionality of a statute or its applications count?
David M. Satz, Jr.: Justice Frankfurter, our rule is permissive. We are required to be given notice by persons --
Felix Frankfurter: At the initiation -- at the initiation of the litigation?
David M. Satz, Jr.: It really doesn't state, Your Honor. It's merely a -- a rule that says that if a constitutional question arises, notice shall be given in a court, the Attorney General may intervene. We were asked after the trial court judgment was entered to intervene and did so promptly.
Felix Frankfurter: So you came in at the -- the Supreme Court?
David M. Satz, Jr.: Supreme Court, and we filed briefs there and argued and then are here.
Felix Frankfurter: But as you know, we have a statute which says in any court, where the requirement is in any court, that's right isn't it, Justice Black? It says in any court.
David M. Satz, Jr.: Well, ours --
Felix Frankfurter: I just didn't notice.
David M. Satz, Jr.: It's sometimes loosely done because we don't get notice every time, but we -- as soon as -- we usually do review them and they're being promptly, if necessary. So for all of these foregoing reasons and in our brief particularly, we ask this Court to affirm the judgment of the New Jersey Supreme Court.